DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
Examiner notes that the claims seem to be directed to aspects of the Specification described as prior art to be improved.  Examiner suggests incorporating the problem in Specification, Paragraphs 43-56 and the proposed solution discussed in Specification, Paragraphs 57-61.  In particular, what modifications to the prior art standard would be required to accommodate compression of additional data?  Is there evidence on the record to indicate why it would not be obvious under Graham v. Deere considerations?
Regarding the newly amended claims, Applicant argues:  “The Office Action cited AAPA, Specification, Paragraph 26 and Fig. 1 for disclosing predicting elements of a weights matrix … Unlike the embodiments disclosed in AAPA, the claims require predicting elements of a weights matrix related to a predicted block of image. … Additionally, AAPA and Miyoshi also fail to disclose "transmitting and/or storing quantized coefficients without the weights matrix." Referring to Figs. 3 and 7 … ”
Examiner notes that all the argued elements are present in Fig. 2 of the Specification, which is also admitted prior art used to describe the problem that Applicant desires to solve.  
Response to Amendment
Examiner withdraws the rejection of Claim 21 under 35 U.S.C. 101, in view of the amendments.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Where Applicant refers to an algorithm or a structure by a trade name without redefining its scope, that algorithm or structure are submitted as known in the art in compliance with 35 U.S.C. 112 requirements.
	
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as described in the Specification (“AAPA”) in view of US 20150156486 to Miyoshi (“Miyoshi”).
Regarding Claim 1:  “A method for encoding digital images or video streams, comprising:
receiving a portion of an image;  (“The weights graph generation unit 100 takes as input said N-pixels image f,”  AAPA, Specification, Paragraph 26 and Fig. 1.)
predicting elements of a weights matrix associated with a graph that is related to a block of the image, said image block being a predicted block, said predicting being performed based … the weights matrix being a matrix comprising elements denoting the level of similarity between a pair of pixels composing said image,  (“The weights graph generation unit 100 takes as input said N-pixels image f, and generates the NxN weights matrix W … e.g., di,i can be computed as the absolute difference between the intensity values of the pixels f and f.”  AAPA, Specification, Paragraphs 26-27.  See the association with a graph that is related to a predicted block of the image, where input image f is used to generate a weights matrix W which is used by the Graph Laplacian unit to transform the matrix, in AAPA, Specification, Paragraphs 40-43 and Fig. 2)
performing a graph Fourier transform of the block of the image, obtaining for said block a set of coefficients determined on the basis of the predicted weights of the weights matrix;  (“The graph transform unit 120 takes as input the image f (which is considered as a vector having N x 1 components) and the transform matrix U, and computes the N x 1 coefficients vector f A via the matrix multiplication” defined to be a Graph Fourier Transform.  AAPA, Specification, Paragraphs 34-35, 38.)
quantizing said coefficients (Note that this is a feature of the admitted prior art HEVC and MPEG 2.  AAPA, Specification, Paragraph 2, 53 and Myoshi Column 32 line 61 - Column 33, line 9.  Also note an embodiment to “quantize each element of the graph weights matrix,” in Paragraph 16.  Also note statements of motivation below.)
transmitting and/or storing a bitstream comprising said quantized coefficients”  (Note that this is a feature of the admitted prior art HEVC and MPEG 2:  “The entropy coding unit 20 outputs a bit stream obtained by entropy-encoding each quantized signal … in a coding standard such as HEVC, and the like,”  Myoshi Column 34, lines 5-14,  AAPA, Specification, Paragraphs 2, 53   Also note statements of motivation below.)
“without the weights matrix
AAPA does not explicitly teach:  “[said predicting being performed based on] reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block (predictor block) of the image”  However, AAPA teaches that the claimed steps are performed on reconstructed H.26X video:  “Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are used to predict pixels in the current block. … The GFT transformed coefficients have spectral properties that can be exploited similarly to what is done in the state of the art with DCT coefficients.”  AAPA, Specification, Paragraphs 17-18, 55.  
It is well established that H.264 and H.265 standards perform block prediction “on the basis of reconstructed, de-quantized and inverse-transformed pixel values of at least one previously coded block (predictor block) of the image.”
Miyoshi confirms this feature in the context of applying the H.264 and H.265 standards:  “To generate a reference picture, the prediction coding unit 19 inversely quantizes the quantized coefficient … Thereafter, the prediction coding unit 19 performs inverse orthogonal transform …”  Miyoshi, Column 33, lines 13-21.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The encoding method according to claim 1, wherein said at least one previously coded block is adjacent to said predicted block, which is a block included in the image, said at least one previously coded block having at least one border pixel contiguous to at least one border pixel of said predicted block.”  (“Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block
Regarding Claim 3:  “The encoding method according to claim 1 wherein reconstructed pixel values pertaining to a plurality of predictor blocks are used for predicting said elements of the weights matrix.”  (“Recently, the intra-prediction technique was employed in the context of Graph Fourier Transforms (GFT). Intra-prediction is a popular tool for block based video coding standard, such as H.264/ A VC and H.265/HEVC, for which one or more decoded pixels from a neighbouring block are used to predict pixels in the current block. … The GFT transformed coefficients have spectral properties that can be exploited similarly to what is done in the state of the art with DCT coefficients.”  AAPA, Specification, Paragraphs 17-18, 55.)
Regarding Claim 4:  “The encoding method according to claim 1, wherein a plurality of graph weights predictions are determined for an image block and one graph weights prediction out of the plurality of graph weights predictions is selected.”  (“Many solutions to coding mode selection are available in the state of the art of image and video coding.”  AAPA, Specification, Paragraph 141.  Also note “a coding mode determination unit that calculates, … the valid prediction mode with the smallest estimation value, as an intra prediction mode”  Miyoshi, Column 5, lines 4-16.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The encoding method according to claim 4, wherein said plurality of graph weights prediction comprises the following: … a vertical prediction using pixel values pertaining to a block adjacent upper to the predicted block, which is a block included in the image, and … a horizontal prediction mode using pixel values pertaining to a block adjacent left to the predicted block.”  (“Many solutions to coding mode selection are available in the state of the art of image 
Regarding Claim 6:  “The encoding method according to claim 4 wherein selecting the one graph weights prediction comprises one of the following:
selecting the one graph weights prediction by choosing, among the  quantized coefficients, whichever graph weights prediction produces the highest number of zero coefficients for the blocks of the image; and;  (“the valid prediction mode with the smallest estimation value [ i.e. error signal with the highest number of zero coefficients], as an intra prediction mode”  Miyoshi, Column 5, lines 14-16.
selecting the one graph weights prediction among an on-rate distortion theory and optimization techniques based on minimization of a Lagrangian function.”  (“Many solutions to coding mode selection are available in the state of the art of image and video coding. In particular, … Other approaches are generally based on rate distortion theory and optimization techniques, e.g., based on minimization of a Lagrangian function;”  AAPA, Specification, Paragraph 142, as well as the treatment of undefined functions referenced by trade name above.  Also note that minimizing rate and distortion of the coded video is the purpose of the compression algorithms as exemplified in Miyoshi, Column 5, lines 14-16.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The encoding method according to claim 4, said method further comprising inserting signaling information indicating the selected one graph weights prediction into said bitstream.”  (“(MPEG-2), MPEG-4, and H.264 … In these coding schemes, the selected one of intra prediction coding and inter prediction coding for each picture is explicitly recorded in the video stream”  Miyoshi, Column 1, lines 59-65 and statement of motivation in Claim 1.  Also note that these standards are admitted prior art in Specification, Paragraph 2.)
Claim 8:  “A method for decoding digital images or video streams,” is rejected for reasons stated for Claim 1, because the decoding steps of Claim 8 exactly reverse the encoding steps of Claim 1.  Also note that to decode a video signal it is necessary to exactly reverse the encoding steps as noted in AAPA, Specification, Paragraphs 36-39 and Fig. 1.
Claims 9-14 are rejected for reasons stated for Claims 2-7 in view of Claim 8 rejection.
Claim 15, “An apparatus for encoding digital images or video streams,” is rejected for reasons stated for Claim 1 and because prior art teaches:  “said apparatus comprising: one or more processors; and one or more computer-readable hardware storage devices that store instructions that cause the apparatus to at least: …”  (“the video encoder 1 may be function modules that are implemented by a computer program executed on a processor included in the video encoder 1 … The storage unit 103 stores a computer program to be executed on the processor 105 to carry out the video encoding process, and data generated during and as a result of the 
Claims 16-17 are rejected for reasons stated for Claims 2-3 in view of the Claim 15 rejection.
Claim 18, “An apparatus for encoding digital images or video streams,” is rejected for reasons stated for Claims 1 and 8, and because prior art teaches:  said apparatus comprising: one or more processors; and one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the apparatus to at least:”  (“The storage unit 103 stores a computer program to be executed on the processor 105 to carry out the video encoding process, and data generated during and as a result of the process.”  Miyoshi, Column 43, lines 15-20, and statement of motivation in Claim 1.  Also note treatment under section 112 above.)
Claims 19-20 are rejected for reasons stated for Claims 2-3 in view of the Claim 15 rejection.
Claim 21, “One or more non-transitory storage devices that comprise portions of software code for executing the method according to claim 1.”  (“The storage unit 103 stores a computer program to be executed on the processor 105 to carry out the video encoding process, and data generated during and as a result of the process.”  Miyoshi, Column 43, lines 15-20, and statement of motivation in Claim 1.  Also note treatment under section 101 above.)


Conclusion

The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483